‘\

AO 245B (Rev. 02/18) Judgment in a Crimioal Case
Sheet l

‘ UNITED STATES DisTRiCT CoURT

Eastern District of Pennsylvania

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

TERRANCVE' MUNDENF § LED
DEC»l 7 lola

USM Number: 71981-066

Richard Fuschino, Esq.

 

KATE BA»F:KMAN, C|erk
By Dep. C|erk

Defendant’s Attomey

)
)
)
§ ease Number: DPAEz:iSCRoooiSo-oo§
)
)
)
)

THE DEFENDANT:
l:l pleaded guilty to count(s)

 

[l pleaded nolo contendere to count(s)

 

which was accepted by the court.

X was found guilty on count(s) 15,105,115,12s,135,14s,225,24s,25s,26s,27s,28§,29s and 305.

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
See page 2
The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
X The defendant has been found not guilty on count(s) 235

 

l:l Count(s) |:I is l:l are dismissed on the motion of the United States.

 

_ _ It is ordered t_hat th_e defend_ant_must notify the United States attorney for this district within 30 da s of any change of name, residence,
or mailing address until_ all fines, restitution,_costs, and special assessments imposed l_)y this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

December 10, 2018
Date of Imposition of Judgment

  

 

Signature of Judge

MITCHELL S. GOLDBERG, U.S.D.J.
Name and Title of Judge

r~?. l"), [£:'_

Date

 

%

AO 245B (Rav. 02/18) Judgment in a Criminal Case

‘ Sheet 1A
DEFENDANT: TERRANCE MUNDEN
CASE NUMBER: DPAE2:15CR000180-005

Judgment_Page

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended
18:1951(a) Conspiracy to commit robbery which interferes with 4/2014
interstate commerce.
18:2119 and 2 Carjacking, aiding and abetting. 4/2014
18:1201(a)(1) and 2 Kidnapping, aiding and abetting 4/2014
18:924(c)(1)(A)(ii) and Carrying and using a firearm during and in relation to 4/2014
2 a crime of violence and to a drug trafficking crime,
aiding and abetting.
18:1951(a)(1) and 2 Robbery which interferes with interstate commerce, 4/2014
aiding and abetting.
18:924(c)(1)(C)(i) and2 Carrying and using a firearm during and in relation to 4/2014

a crime of violence and to a drug trafficking crime,
aiding and abetting.

;

Count
ls

lls, 255

10s, 22s

12s
13s,24s,27s,29s

14s,26s,28$,30$

of 8

AO`245B (Rev. 02/18) Judgment in Criminal Case

Sheet 2 _ Imprisonment

Judgment _ Page

DEFENDANT: TERRANCE MUNDEN
CASE NUMBER: DPAE2:15CR000180-005

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:

240 months on each of Counts 1, 13, 24, 27, and 29, a term of 180 months on each of Counts 11 and 25, and a term
of life on each of Counts 10 and 22, all such terms to be served concurrently. A term of imprisonment of 84 months is
imposed on Count 12, such term to be served consecutively to the terms im osed on Counts 1, 11, 13, 24, 25, 27, and 29. A
term of imprisonment of 300 months is imposed on each of Counts 14, 26, 8, and 30, all such terms to be served '
consecutively to each other and any term imposed on all other counts to the extent necessary to produce a total term of life

plus 1,284 months.

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

[l at |:l a.m. |:l p.m. on

 

[l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[l before 2 p.m. on

 

[l as notified by the United States Marshal.

m as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

AO 245B (Rev. 02/18) Judgmeot in a Criminal Case
l Sheet 3 ~ Supervised Relcase

 

Judgment_Page 4 of 8
DEFENDANT: TERRANCE MUNDEN
QASE NUMBER: DPAE2:15CR000180-005
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Five years. This term consists of terms of three years on each of Counts 1, 11, 12, 13, 24, 25, 27 and 29, and terms of five
years on each of Counts 10, 14, 22, 26, 28, and 0, all such terms to run concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

I:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4. \:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitutiOn. ( check if applicable)
5. I:l You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

6. I:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Pn`sons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7. l:l You must participate in an approved program for domestic violence. (check ifapplicable)

‘:'°.N.*"

You must comply with the Standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AQ 245B (Rev. 02/18) Judgmeot in a Criminal Case

Sheet 3A _ Supervised Release
Judgment-Page 5 of 8

DEFENDANT: TERRANCE MUNDEN
CASE NUMBER: DPAE2:15CR000180-005

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

11.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation ()ffice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

Ao 2453 (Rev'. 02/18) Judgmem in a criminai case
Sheet 5 _ Criminal Moneta.ry Penalties

` Judgment _ Page 6 of 8
DEFENDANT: TERRANCE MUNDEN

CASE NUMBER: DPAE2:15CR000180-005
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment l|VTA Assessment* Fine Restitution
TOTALS $ 1 400.00 $ 0 $ 0 $ 21,750.00
|:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
G.T. $10,150.00 $10,150.00 100%
O.T. $300.00 $300.00 100%
O.W. 11,300.00 $11,300.00 100%
TOTALS $ 21,750.00 $ 21,750.00

l:l Restitution amount ordered pursuant to plea agreement $

|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
I:l the interest requirement is waived for the |:l fine |:l restitution,

I:\ the interest requirement for the l:| fine |] restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount o losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before Apri123, 1996.

Ao §4513 (Rev. 2/18) Judgmem in a criminal Case
‘ Sheet 6 - Schedule of Paymeots

Judgment _ Page 7 of 8

_____1_

DEFENDANT: TERRANCE MUNDEN
CASE NUMBER: DPAE2:15CR000180-005

SCHEDULE ()F PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A X Lump sum payment of $ 23,150.00 due immediately, balance due
not later than , or
in accordance with C, D, E, or X F below; or
B I:| Payment to begin immediately (may be combined with l:| C, l:| D, or l:| F below); or
C I:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D I:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F X Special instructions regarding the payment of criminal monetary penalties:

$1,400.00 special assessment is due immediately.

$21,750.00 restitution is due immediately. It is recommended that the Defendant participate in the Bureau of Prisons Inmate
Financial Responsibility Program and provide a minimum payment of $25.00 per quarter towards amounts due. In the event the
entire amounts due are not paid prior to the commencement of supervision, the Defendant shall satisfy the amount due in monthly
installments of not less than $100.00, to commence 30 days after release from confinement

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

X Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

U.S. v. Khalil Smith 15-180-1 E.D. of Pa, U.S. v. Mark Woods 15-180-2 E.D. of Pa, U.S. v. Robert Hartley 15-180-6 E.D. of Pa, U.S.
v. Marcus Bowens 15-180-3, U.S. v. Jeffrey Bellamy 15-180-13 E.D. of Pa., U.S. v. Hasan Chaney 15-180-7 E.D. of Pa, Louis Miller
15-180-19 E.D. of Pa, U.S. v. Charles Wardlaw 15-24-3 E.D. of Pa

l:l The defendant shall pay the cost of prosecution.
l:| The defendant shall pay the following court cost(s):
X

The defendant shall forfeit the defendant’s interest in the following property to the United States:
See page 8

Payments shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

AO 245B (Rw. 02/18) Judgment in a Criminal Case
‘ Sheet 6B _- Schedule of Payments

 

 

’ Judgment-Page 8 of _8__
DEFENDANT: TERRANCE MUNDEN
CASE NUMBER: DPAE2:15CROOO 1 80-005

ADDITIONAL FORFEITED PROPERTY

a) A Smith & Wesson, Model SW40VE, .40 caliber semi-automatic pistol, serial number PBE4270 and 14 rounds of .40
caliber ammunition;

b) A Taurus, Model Millennium Pro, 9mm sami-automatic pistol, serial number TXI25370 and 12 rounds of 9mm
ammunition;

c) A Smith & Wesson, Model M&P357C, .357 Sig caliber semi-automatic pistol, serial number DUK4677 and four
rounds of .357 Sig caliber ammunition;

d) A Smith & Wesson, Model SW40VE, .40 caliber semi-automatic pistol, serial number DSD0048;

e) A Glock, Model 19, 9mm semi-automatic pistol, serial number KNM631 (restored) and 15 rounds of assorted 9mm
ammunition;

f) A Remington Arms, Model 700, .270 caliber, bolt-action rifle, serial number 6862848;
g) Seventy-one rounds of assorted .357 caliber ammunition; and

h) Any and all additional ammunition.

